NO. 07-03-0317-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL A

                                      JULY 18, 2003

                          ______________________________


                        IN RE BENJAMIN V. WRIGHT, RELATOR

                        _________________________________


Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Relator Benjamin V. Wright seeks a writ of mandamus ordering the County of

Lubbock to respond to a nunc pro tunc order. We deny the petition.


       On July 16, 2003, Relator filed with the clerk of this court a pleading entitled

Application for Writ of Mandamus. The pleading alleges that the County of Lubbock has

failed to “act as requested by the Relator. . . because the Relator [sic] failed to respond to

a Nunc Pro Tunc order asking to correct a time credit dispute.” We are requested to issue

a writ of mandamus directing Lubbock County to reply to the Nunc Pro Tunc order.


       In support of the petition for writ of mandamus, relator did not attach any document

or record of proceedings.
         When petition for writ of mandamus is made, it is the relator’s burden to show

entitlement to the relief being requested. See generally Johnson v. Fourth Court of

Appeals, 700 S.W.2d 916, 917 (Tex. 1985) (orig. proceeding). Relator must file with the

petition a certified sworn copy of every document that is material to relator’s claim for relief

and that was filed in any underlying proceeding, and a properly authenticated transcript

of any relevant testimony from any underlying proceeding including any exhibits offered

in evidence or a statement that no testimony was adduced in connection with the matter

complained of. TEX . R. APP . P. 52.7(a).


       Relator’s petition contains only allegations. Certified, sworn copies of the order and

correspondence referenced in the petition are not attached or furnished, nor is any other

document or transcript. Relator has not presented a record which shows entitlement to the

relief sought, or upon which we are authorized to act.


       The petition for writ of mandamus is denied.




                                                           Phil Johnson
                                                           Chief Justice




                                               2